¥

Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 1 of 8

UNITED STATES DistrictCourt FIL ED

NORTHERN DISTRICT OF OKLAHOMA FEB 1 4 2021

Mark C. McCartt, Cl
(PD CU: S. DISTRICT GOURt

wan
Juste ese Kitts fet Case Nba CV 0 5 S JFH ™ IPF
Crear Marcu EUE Suyree Lemeezeus

Q Maen 0
CxcxKao Sauces pre PRESEUT SINCE 2019) Ceo Vouzer O'oa
Defendant(s) — WEES, HNIC 201 KALE Yorum F, MCUEGAN Peet tT YI CEO vb C. ARTs
Gres Coseees Tea ro GetovengSasruet oF of Avasua Che serote Furie Aourcens |

STeckvworpes TO GXLTEAO Sore Be TUG MPL MOPS, SOA Cure CAG EZMELIT @-
ileaob Sciences ce £0 on CoM MEE Toba LM Miser poke C. Par line

VS.

 

 

SED. . Geren, SoA © Bbck Bek cf Feng hiv SD Blableck Lecktuller$Q)5 5.4 A Lels
A. Parties Dan
cor i. x oe St St t cite 54 Ges “ee Coe Meo lA of MSL Mikpenat G “my
(Plaintiff) (State)

who presently resides at OQ E USO Prue ox« IMA

mailing address if different from residence)
Gunad Scrancky Tuc AND C o's

2) Defendant AMO Srociuss Dees isacitizenof _Fosrer CsTy . Caurro@oxk
(Name of first defendant) (City, State)

and is employedas CEQ oF Gr. eAo scxemces, Tue / AWO TUvVESDES
(Position and title, if any) ~

 

Gy TROOTMO
3) Defendant AO GEeten  SAvacum isacitizenof Aicwog Poe - ALASKA
(Name of second defendant) (City, State)
and is employed as EIU “A Ty

(Position and title, if any) OF AWtHCRAGE, AASHA

[You may attach additional pages (8'2" x 11") to furnish the above information for additional defendants.]}

B. Jurisdiction

1) Jurisdiction is asserted pursuant to:

   
  

§ Bie se SerZSl §57

 

allen) Frtany | x re de PBs ten a eslabl'sh any feard
wh onic see 2223 SIG) Ss6eelb) BHF 55~ FH 5K) eAk) Oe

Eo ie, 4, 00 bg 3 375 374
he ture of C Case or IB, @) 3

Are Bhefly Sly st state RAGS, Se! She /C! eto? 360i 366 L4b-F 3 74 7 33+
edeal - ru Sbroadd » ,;
Coastebsbins/ Eight oF hk. ‘grad pt gp Wisletioas,

omsren_y able See, 336 eas

        
 

 

Ce die In Georgie, PAL ee

D. Cause of Action Mbjor yYnegses onl & home. COuk
I allege the following: OF ecorls Efe. Mach Mare.

1.

Complaint 1 CV-05 cour ED

 

 
Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 2 of 8

DEFEDIERTS KARE See. Ly a
@ GteAD ScrewcES INC ds sler Cty C4, ayy a4

(D Co Donne Oca

CEO John & li go

CEO Tohn C, (cbr
SB Leber (eeonisesSagehs> ~
O Blab Pack Fondlacty’ srs |
(P) Bhackiwock Shkhltes

(D S89 Akinks Mbrasunedt Cnprey
(7) vangeerch Cru
Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 3 of 8

 

Supporting Facts: (Include all facts you consider important, including names of persons involved, places and dates. Describe
exactly how each defendant is involved. State the facts clearly in your own words without citing legal authority or argument.)

Le Shy peng iborinere presczibed ouse plus. Me Lack Uebel ea bothles wre.

Sh ith. Chg het #8 gt fla! Saute ce. bask fe Lat flit Lal Cie
Ory whe B2. vv ba cS yprtried cr0ghes ow

2. & 2S. plelereh olicecty +2 mn see a phaeaey eK Fl 200 Ace. fack (oo of
Taob. Soeret iabotatare HHolbr: | Li : Qa on our hi llhren. FICW.,

t3ias a) ly Pugh Belli rubs USe. POEL: “72 etyued, 's otribele. Pita wih

Suporte Facts: Unetud? all facts you consider important, racluding names of persons involved, places and dates. Hecenl ohsed
exactly how each defendant i is involved. State the facts clearly in your own words without citing legal authority or argument. Nedra re law

lV 3h LEA: ad, TSfLLS bles big re J7LG a M4 bales

Z y 729 5 . ms

L hath lar howell eel de arpthg at? nat Piel

 
 

 

 

 

Supporting Facts: (Include all facts you consider important, including names of persons involved, places and dates. Describe
exactly how each defendant is involved. State the facts clearly in your own words without citing legal authority or argument.)

 

 

[If necessary, you may attach additional pages (8/2" x 11") to explain any allegation or to list additional supporting
facts in the same format as above.]

E. Request for Relief

I believe that I am entitled to the following relief:

Mt leash. A nten Lehiih Makses that fas Sétat- tog Ske forals
S Ames Lat arot poble ol SebSuce_oa brian Lrried k Lith. Gebers oath
anol my heath Corra. Mey jlesseae State resutl3, evarse of aoa

 

 

 

 

ee to

te. bh Shake of Mel, Rensaet filer BA Conga
Aunt Chir
Datacrres tay vikerlerer sh Sok ond sfarbloblact yn Me be ee eae GIES
| CON “ b
Fe babldrd )~ Kol? 1 He ey
hesgih} Ve Oya 0 tewreot ire Current Address

PRAACR Oe FU Aw |
Si K. Cpe / lbs, fat Bhuer City State ZIP
Mab 08 - Ploske (929) Zio - $315

Telephone

 
   
      
 

 

SPCULD SE ORPEZEO TO YORRECT Abo RETUD

BAL PAQIMHEDTS ALADE- TO THE By. BORERCED Cepopoleaesot A uy WO Had Cy
oF MAY Cog ELORO Teo AU Eusstary _™ Tiocwud& DAuSAUES POLE Ww Any CEHUT Arron)
OR AULwMED COSTS y UFR CI To CREPSTIBE jares LOSES OF PROPTLTY 1
Complaint Erprey mew | OAREEL Mod cvuTaRe QUALITY OF ke

< 6 we Ere CV-05 (12/05
Z Resegos AU REGUTS yo AdD TO Turs peelAaateoe .
|<1Ch iMac © f£eCEL/ OREM LDECESSAQNU OF Faecty AT Abby
: Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 4 of 8

foie Chines of Me Unik Shles for rariea
Uchll Ssyphed Kipsetehd  Ausbandl
i Oeste Coe. Neb) / Chautrats/ Plairte7 PS
Gilead Seve 1enea$ COT lea bat A hes. Feikdliy Cs
/ dosh. Chur Lb AL end with my Wie Charity“
ahul Sages LEM ppb bar A Stat pes iar said
| andl Ceshriraeay. bs Is for feaedan alse. (Vo, bere dF Saveh
ajnd, ussoh ; and Kix MMF obo ray Cea

 

     

 

ay ib letithen By. ‘had Pharoe
\naevkital O paahe aro! 1f8 1 ov oo Qlry wi A,
CLO Moko 4 Vulijan enol CO /Varhn. oF Year

Kil He antl Otay ’ Onrent. C2, Blk tock Fond
adn 3005; 59 A Lads geses Conpery OF yaf- onl
Hho. Cweep Bf Ha herb ad fey dis /
fle Vr Counts Of- bee By aad in Wie Se.

Kipenraaat tole C4 Maen Bot. {bu fe, Oferta f

dad peroporbrt- «physica! olatiapeS (exlhisg fom

On a or Se /Cadseon fa thes Perr ble gre “
| Grom poreke or El holy ols - fosen A
lad tid) Chats Midd Syl bik walk a,

Bran aod Mid, Sp Cex heal permits me PF Clas
vhs Jal for ad b7 fm as es. Compares, Cr poradsouP
Yidlehd) foo Many bbs W Cheribip fo Gnutyetate,
Lrcliodny Arc or btn [007 Leb) fo fla. yh [K, cuok

posse ft i, Kapp (Ware

 

 

 
Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 5 of 8

th breabing the Viovivin? of MW U.S.C. 38
BH! “ V4 BG - BET with rola hej
yen ovileé Widical, For Qn Nerve Lat
None by bet not bib; fe fasts her
| Con be he Pbcli Crp 2 at Veg ar? CLLOD GIR Gyyito_
het Si Spried bik fad fet fe welt
al ewe Cognilien fonthur bp lah
Cole i O30 sent b
! he rejeihor Ff far Weolre hn 0 ae
: Ms ener host o hidh Ballarobe, Conk which a
| fTera Aevediteag 7 BLES, QZ 2D whith 1s wd) had
Kbekr Cerchrime Schupym oO rth ese Le op ef)
Nts gor ky Lyr Finociiad Sei ~ eds nn
: analysis, fast wth Paaner He al ileal

ee coh SO Bh Ad core gy Bos Aagulby
. Kady, "pha tur L Ue booted US.

TO
| ja) oe Shh we ve SD ecw! bla Vis Phoold opiag
be nes heetanth bef Ce ede. a 2 fy S102 abrhdpop.
7. thet She [03f- hoy a iy ket “he Newer getdin
Os A thy, 1aSleed vse" 8 tn bsnl

Aeghed ge mot reratence Jo OW Ang Mt;
ennhis Med Ly Nhe S ed “4p J eeticcl oe
nod Mat She A ael-

Valea, Meal A
ewer quell Ly for a Aad shan Seve Karl,
ever Poo, Ya dual eloeo fo MH vsoales
Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 6 of 8

S. Tht able She pyiraoy / by bye. a
Gat, Gnd tn Choe Fa hy Lon an one 42 SUS H-’ ,
Mor oly hed) Yio h ho Grp te. fir dre. CLE Een Co
bt Yat She bas st poshel Hoh on ahr

G4 1Ihautjor: bv Oke f Wfucls LS A. flere. fi Q
fe Auth Aor . Os .

4 Td Z ad thor! Aer hesherivongy Wil
| Qrol ce Pope. te Night be aolel all he. Cf Op
dnp or iclontaraes ui] Vole boon § oF PEgat,
facofel nolobeerP or Sih GEE gol (reat
is hs tvhmany, aol wil feneain Se Nb ry tbee
| howd) farel , pve leds be Cover fat Gre PA

i “yo ht Pho } wel for Yhe. dal
| sti Mhiy fess si, Lt, enbi/e$ ES ta.
Vdloheng apewest Mac cu! Ar r3tes.
D Theat wed wert all chbomsal mabey, ed
“8 Lepr on Mejwa. baal of att re dm [lF
hen Te cleave No To [LL SaY O-

Cthien Shih bs hel, Chet 14 ggecrak the (eas)
, Ch
). The opta Pinnivol 0 Gate feel Hab
“ medicine, poolol-, or laterie Soul

boas fo poke poblic. fir icp. eral ped,
Li hi ARG enee. \ucl mants im at gad Coren 28 ,

ate _\

 

 

 

   
 
 

ete ee

 
Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 7 of 8

%.

sue he uct mg Khe n tiF&, who ic host auLy
(beobf Asi Aos 4a HS AoV0A LL gad jreeky to ,
Cie Chat angel othacr, fecause (7815 precious,
LaF poptty & He y oC Heb: evr, fe Sur Fraactce a Uy,
| OF pn fBOLG SofE eanchieat hi , with al the Ceased Fal
| Or Aapigs ods Vee anctfer oct i Crare| fer fhe cue ll
Durr, Od tee. ConpeguericaS of s#,
7. Ye ash arcb olartinal Yor Chartb Be QAworckhat
a Subesier ta) Sem of Vlines fer what She has
Erotirect SO sae thle te ke e&dé any Sack or
Pith pAk fobarke ok Vine Tresp Haft Aas en brew
Aishey (0 Why's Neatter (5 erg taublir, amd Ctokerally
ahah gea. (a. yey Aug h fork Ne hess Han 6 Figures, (bqc00 0
Sy. Tht J, V4 Ys Jaws Eel nabkwwr Sharks Jot Kooy
Stshia when $roth alls, Grol Kha ths 1% broth.
F That we bor more in. ovr Aehrtend gol eb ebahers
(OL Saols Ay Ftiiry be Hh Slabensat Afb clos tt, flrol

 Hhenkyoo

10) Thot © Chorik Snyder Litlefield shoulel
' . ¢ :

have never been d IQANoSect| ot Cather Miscliagn eed
| i Mens OF OO PNZACGENCY FOOM oat. Nor Rew Spor

| ‘ { ;
Correspondence, 4 Co MUMS! Loring Sor a diocter
| to which TL nee saw ly pps nants...
Case 4:21-cv-00055-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/11/21 Page 8 of 8

y-

Hy \) Theat & Chan ty Snycler Hl || Fron.

this Mischag nosis WAS poisonecl Alter Numerous
insoroace Sordeo| overloacl ot apts and OMKRISENGA
Ftom visa ts iN Aloshe Qncl Seottle LID Hospi tase
To be gosoned and Pamranently a Qc\ bey His clinical
keel of Harvoni which newer hed & black lab

oc anticloke in the event of overdesey Which
‘should neoer tole Placw. Aloo of Which this
ooedese ond or allergic reaction [CNophalocie
Shoat Placed me In the Coma thet led or caused
Tumercs neqakne Prysiolosical efecks j ackuclidine
Severe hemolyeie anemia and mabobelic encedholat -
Coma @ndveed on Nooemser 10 (201 Following
‘polmorary emloolism.

Styredbehor — Ite 20a] Chas uA, Sp de Litt eld
Septen ) nove) Maeda Mf
COMMIS

SION NO. 07010905 (/ Kg. wt ae,

L__ EXPIRES NOVEMBER 09, 2023
O95 6 YP

leyer Ok, “7756/

Celle S ZI- Qo- S3TS
b hoot MeN bare US- VZY. n779

  
 

 

 
